PER CURIAM:
Wilfredo Gonzalez Lora appeals the district court’s order denying his motion filed under Fed.R.Civ.P. 60(b), in which he sought reconsideration of the court’s prior orders denying reconsideration and dismissing his breach of contract action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lora v. Hollenhorst, No. 1:03-cv-00449-LMB (E.D.Va. filed Jan. 11, 2006 & entered Jan. 17, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.